983 So.2d 60 (2008)
Jermaine JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-258.
District Court of Appeal of Florida, Fifth District.
May 9, 2008.
Jermaine M. Johnson, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Jermaine Johnson appeals the denial of his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. We find merit to only one ground for relief: whether the trial court erred in classifying Johnson as a Prison Releasee Reoffender (PRR).
The issue for resolution is whether, subsequent to State v. Hearns, 961 So.2d 211 (Fla.2007), the appellant's charge under section 784.03, Florida Statutes (2005), of battery by a person detained in a detention facility is a qualifying offense for purposes of the PRR Act. In Hearns, the Florida Supreme Court looked to the elements of the statutory offense, battery on a law enforcement officer, to determine whether it constituted a forcible felony under the PRR statute and concluded that since battery could include a mere touching, it would not necessarily be a forcible felony. The State properly conceded, and we agree, that Hearns applies to the instant charge and, thus, Johnson is not subject to sentencing under the PRR Act.
Accordingly we REVERSE and REMAND for resentencing.
GRIFFIN, MONACO and COHEN, JJ., concur.